Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 PAYRANGE INC.,                                           CASE NO.:

                Plaintiff,                                COMPLAINT FOR PATENT
                                                          INFRINGEMENT
        v.
                                                          JURY TRIAL DEMANDED
 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                Defendants.


        Plaintiff PAYRANGE INC. ("PayRange" or "Plaintiff"), through its undersigned counsel,

 brings this action against Defendants KIOSOFT TECHNOLOGIES, LLC ("KioSoft") and

 TECHTREX, INC. ("TechTrex") (collectively, "Defendants") for patent infringement, alleging as

 follows:

                                         INTRODUCTION
        1.      Founded in 2013, Plaintiff PayRange Inc. developed the original mobile payment

 systems for non-networked unattended retail machines based on its patented technology.

 PayRange’s innovations were widely acclaimed and accepted by customers. Unfortunately,

 TechTrex, Inc. and KioSoft Technologies, LLC have blatantly disregarded PayRange’s patent

 rights by attempting to poach PayRange’s customers with a copycat product and solicit new

 business with copycat product. PayRange seeks recovery of its damages, which could exceed $50

 million based on lost profits, royalties and/or price erosion, as well as a permanent injunction to

 prevent Defendants’ continued and future infringement by selling, maintaining, and supporting

 copycat products (e.g., mobile apps).

                                     NATURE OF ACTION
        2.      This is a civil action for patent infringement arising under the patent laws of the

 United States, Title 35 of the United States Code.




                                                 -1-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 11



         3.      As set forth in more detail below, Defendants have been infringing Plaintiff’s

 patents, namely, United States Patent Nos. 9,659,296 (the “’296 Patent”) and 9,134,994 (the “’994

 patent”) (collectively, the “Patents-in-Suit”), and continue to do so through the present date.

                                           THE PARTIES
         4.      PayRange is a Tennessee corporation with its principal place of business at 9600

 NE Cascades Pkwy, Suite 280, Portland, OR 97220.

         5.      TechTrex is a Canadian corporation with its principal place of business at 3610

 Nashua Drive, Suite 5, Mississauga, Ontario L4V1L2, Canada.

         6.      KioSoft is a Florida limited liability company with its principal place of business

 at 3600 S. Congress Avenue, Suite O, Boynton Beach, FL 33426. Upon information and belief,

 KioSoft is a wholly owned subsidiary of TechTrex.

                                   JURISDICTION AND VENUE
         7.      This Court has subject matter jurisdiction over this patent infringement action

 pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         8.      This Court has personal jurisdiction over Defendants because, upon information

 and belief, each Defendant conducts business in this District, and KioSoft distributes products

 within this State. TechTrex has directed and controlled such conduct. Defendants have further

 purposefully availed themselves of the opportunity to conduct commercial activities in this forum
 and have committed acts of patent infringement in this District as alleged in this Complaint.

         9.      This Court also has personal jurisdiction over KioSoft because, upon information

 and belief, KioSoft has a principal place of business in this District.

         10.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because, upon

 information and belief, this is a judicial district where KioSoft has committed acts of patent

 infringement as alleged in this Complaint, and this is a judicial district where KioSoft has a regular

 and established place of business. Further, Kiosoft is incorporated in this state with its principal

 place of business in this District.




                                                  -2-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 11



        11.     Venue is proper in this District against Techtrex pursuant to 28 U.S.C. § 1391(c)(3),

 because the entity is foreign and therefore may be sued in any judicial district.

        12.     Defendants, upon information and belief, have used, sold, imported and/or offered

 for sale products that infringe PayRange’s patents in this District, including at least the “CleanPay

 Mobile” and “CleanReader Solutions” products.

                                          BACKGROUND

        A.      PayRange’s Products and Intellectual Property
        13.     Founded in 2013, PayRange is a technology company offering innovative mobile

 payment solutions for various self-help retail industries.

        14.     PayRange’s innovative technology allows customers to pay by phone when they

 use vending machines or other self-help retail machines. For example, while a traditional laundry

 machine requires customers to insert coins to use the machine, PayRange offers smart solutions to

 enable customers to make a cashless purchase using apps on their cell phones. Thanks to

 PayRange’s patented technologies, no internet connection is required on the laundry machines.

        15.     PayRange provides quick and inexpensive solutions to vendors (called “operators”

 in the industry). Operators only need to install a small device manufactured by PayRange on their

 existing machines or kiosks. The PayRange device communicates wirelessly with the customer’s

 cell phone running the app to complete the transaction. PayRange does not manufacture the
 machines or kiosks.

        16.     PayRange offers similar cashless payment solutions for other self-help retail

 machines, e.g., vending machines, arcade game machines, or any kiosks where money is collected

 before an action is performed, such as a car wash kiosk, or a parking kiosk, etc.

        17.     For example, PayRange’s BluKey mobile payment device is designed to work with

 laundry machines and other types of machines that accept payments and allows consumers to

 conveniently use a mobile app to pay in seconds any coin operated machine or in-person merchant

 accepting PayRange. The BluKey laundry products are PayRange’s most sought after and sold
 products.



                                                  -3-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 11



        18.     To protect their unique and innovative technologies and intellectual property rights,

 PayRange filed for patents.

        19.     On May 23, 2017, the United States Patent and Trademark Office (“USPTO”)

 issued the ’296 Patent, titled “Method and system for presenting representations of payment

 accepting unit events.” A true and correct copy of the ’296 patent is attached hereto as Exhibit 1.
        20.     On September 15, 2015, the USPTO issued the ’994 Patent, titled “Method and

 system for updating firmware using a mobile device as a communications bridge.” A true and

 correct copy of the ’994 patent is attached hereto as Exhibit 2.

        B.      Defendants’ Infringing Products
        21.     Defendants directly compete with PayRange in self-help retail industries including

 the laundry and vending industries. In particular, Defendants offer a so-called “single-source”

 solution, i.e., it manufactures and sells the payment-collecting kiosks or terminals which the

 mobile payment functionalities are built-in. For example, Defendants’ laundry solution includes

 its CleanPayMobile cell phone app, its CleanPay Kiosks, and/or its CleanReader Solutions

 terminals.

        22.     On or about February 12, 2019, senior executives of PayRange and Defendants had

 business meetings in Portland, Oregon, during which the parties discussed a potential business and

 licensing relationship. On information and belief, Defendants have had knowledge of PayRange,
 the Patents-in-Suit, and PayRange’s products embodying the inventions claimed in the Patents-in-

 Suit at least since February 12, 2019.

        23.     Upon information and belief, by making and selling kiosks with built-in mobile

 payment functionalities, KioSoft directly or indirectly infringes on PayRange’s Patents-in-Suit.

        24.     As a result of Defendants’ infringement of the Patents-in-Suit, PayRange has

 suffered monetary damages and is entitled to a money judgment in an amount adequate to

 compensate for Defendants’ infringement, together with interest and costs as fixed by the court.

        25.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
 PayRange is entitled to treble damages. Defendants’ willful infringement is based at least on its



                                                 -4-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 11



 knowledge of PayRange, its products, and its patents. Defendants have either willfully and

 wantonly infringed Patents-in-Suit or have recklessly avoided knowledge of their own

 infringement.

                                       COUNT I
                            INFRINGEMENT OF THE ’296 PATENT
         26.     Plaintiff realleges and incorporates the allegations of the preceding paragraphs of

 this complaint as if fully set forth herein.

         27.     PayRange is the assignee and owner of all right, title, and interest in and to the ’296

 Patent. PayRange has the exclusive right to make, use, sell, and offer to sell any product embodying

 the ’296 Patent throughout the United States, and to import any product embodying the ’296 Patent

 into the United States.

         28.     The ’296 Patent is an invention of systems and methods for transmitting a payment

 accepting machine’s states and events to the mobile device and then representing that to the user.

         29.     Upon information and belief, Defendants have been and is now infringing claims

 1, 12 and 18 of the ’296 Patent in this State, in this District, and elsewhere in the United States,

 by, among other things, directly or through intermediaries, making, using, selling and/or offering

 for sale products with built-in mobile payment functionalities, covered by one or more claims of

 the ’296 Patent to the injury of PayRange. Defendants are directly infringing, literally infringing,

 and/or infringing the ’296 Patent under the doctrine of equivalents. Defendants are thus liable for
 infringement of the ’296 Patent pursuant to 35 U.S.C. § 271(a).

         30.     When placed into operation by Defendants or its users, the Infringing Products

 infringe claim 1 of the ’296 Patent as they perform a method of presenting representations of

 vending machine events. Such method comprises: at a mobile device with one or more processors,

 memory, one or more output devices including a display, and a radio transceiver, e.g., an iPhone

 7: executing a mobile payment application on the mobile device, e.g., the CSCPayMobile app

 powered by Defendants, the mobile payment application being configured to identify one or more
 vending machines in proximity to the mobile device that are available to accept payment from the




                                                   -5-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 6 of 11



 mobile payment application, the identifying including detecting predefined radio messages

 broadcast by the one or more vending machines.

        31.     Upon information and belief, Defendants will continue to directly infringe the ’296

 Patent unless enjoined.

        32.     To the extent Defendants’ Infringing Products, without more, do not directly

 infringe at least claim 1 of the ’296 Patent, Defendants contribute to infringement of the same

 under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for sale and sold by

 Defendants are each a component of a patented machine or an apparatus used in practicing a

 patented process, constituting a material part of PayRange’s invention, knowing the same to be

 especially made or especially adapted for use in infringement of the ’296 Patent.

        33.     For example, upon information and belief, the core software module of Defendants’

 CleanPayMobile app, which directly infringes the ’296 Patent, is being provided by Defendants’

 to other service providers to incorporate into their own apps, such as CSCPayMobile app or Wash

 Connect app.

        34.     Upon information and belief, Defendants will continue to contribute to

 infringement of the ’296 Patent unless enjoined.

        35.     Defendants actively encourage their business partners and/or customers to use

 Defendants’ Infringing Products or their equivalents in an infringing manner. Defendants and
 Plaintiff had a business meeting in early 2019 where the patented technology was discussed.

 Despite such knowledge, Defendants actively induced its business partners and/or customers to

 infringe on Plaintiff’s ’296 Patent. Defendants have encouraged this infringement with a specific

 intent to cause its business partners and customers to infringe. Defendants’ acts thus constitute

 active inducement of patent infringement in violation of 35 U.S.C. § 271(b).

        36.     Upon information and belief, Defendants will continue to induce infringement of

 the ’296 Patent unless enjoined.

        37.     Defendants’ direct infringement, contributory infringement, and inducement of
 infringement have irreparably harmed PayRange.



                                                -6-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 7 of 11



         38.     Pursuant to 35 U.S.C. § 284, PayRange is entitled to damages adequate to

 compensate for the infringement.

         39.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,

 PayRange is entitled to treble damages. Defendants’ willful infringement is based at least on

 Defendants’ knowledge of PayRange, its products, and its patents. Defendants’ conduct is

 egregious as it continued offering, selling, making and using the Infringing Products despite

 knowledge of the infringement. Defendants have either willfully and wantonly infringed the ’296

 Patent or have recklessly avoided knowledge of its own infringement, even when faced with

 knowledge of PayRange’s own products and patents.

         40.     This case is “exceptional” within the meaning of 35 U.S.C. § 285, and PayRange

 is entitled to an award of attorneys’ fees.

                                      COUNT II
                            INFRINGEMENT OF THE ’994 PATENT
         41.     Plaintiff realleges and incorporates the allegations of the preceding paragraphs of

 this complaint as if fully set forth herein.

         42.     PayRange is the assignee and owner of all right, title, and interest in and to the ’994

 Patent. PayRange has the exclusive right to make, use, sell, and offer to sell any product embodying

 the ’994 Patent throughout the United States, and to import any product embodying the ’994 Patent

 into the United States.
         43.     The ’994 Patent is an invention of systems and methods for updating firmware

 using a mobile device as a communications bridge.

         44.     Upon information and belief, Defendants have been and is now infringing claims

 1, 13, and 19 of the ’994 Patent in this State, in this District, and elsewhere in the United States,

 by, among other things, directly or through intermediaries, making, using, selling and/or offering

 for sale products with built-in mobile payment functionalities, covered by one or more claims of

 the ’994 Patent to the injury of PayRange. Defendants are directly infringing, literally infringing,
 and/or infringing the ’994 Patent under the doctrine of equivalents. Defendants are thus liable for




                                                   -7-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 8 of 11



 infringement of the ’994 Patent pursuant to 35 U.S.C. § 271(a). When placed into operation by

 Defendants’ or its users, the Infringing Products infringe claim 1 of the ’994 Patent as they perform

 a method of updating firmware using a mobile device as a communications bridge. Such method

 comprises: at a first mobile device of a first potential transactor, wherein the first mobile device

 includes one or more processors, memory, and two or more communication capabilities, (e.g.,

 smartphone) wherein the two or more communication capabilities include a first communication

 capability and a second communication capability distinct from the first communication capability:

 while executing an application compatible with a mobile device-to-machine payment system (e.g.,

 the CSCPayMobile app), receiving, from a server of the mobile device-to-machine payment

 system, an update for the application and a firmware image for a payment module of the mobile

 device-to-machine payment system via the second communication capability; after receiving the

 update for the application and the firmware image for the payment module: updating the

 application based on the update; and storing the firmware image for the payment module;

 subsequent to and independent from the receiving, the updating, and the storing, obtaining an

 information packet broadcast by the payment module via the first communication capability,

 wherein the information packet at least includes a current firmware version of the payment module

 and an authorization code for initiating a transaction for a payment accepting unit coupled with

 the payment module; comparing the current firmware version of the payment module with a
 version of the stored firmware image; and in accordance with a first determination that the current

 firmware version of the payment module does not match the firmware version of the firmware

 image stored by the first mobile device, sending, to the payment module, firmware update

 information via the first communication capability, wherein the firmware update information

 includes one or more data packets for updating the current firmware version of the payment module

 to the version of the firmware image stored by the first mobile device.

        45.     Upon information and belief, Defendants will continue to directly infringe the ’994

 Patent unless enjoined.




                                                 -8-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 9 of 11



        46.     To the extent Defendants’ Infringing Products, without more, do not directly

 infringe at least claim 1 of the ’994 Patent, Defendants contribute to infringement of the same

 under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for sale and sold by

 Defendants are each a component of a patented machine or an apparatus used in practicing a

 patented process, constituting a material part of PayRange’s invention, knowing the same to be

 especially made or especially adapted for use in infringement of the ’994 Patent.

        47.     For example, upon information and belief, the core software module of Defendants’

 CleanPayMobile app, which directly infringes the ’994 Patent, is being provided by Defendants to

 other service providers to incorporate into their own apps, such as CSCPayMobile app or Wash

 Connect app.

        48.     Upon information and belief, Defendants will continue to contribute to

 infringement of the ’994 Patent unless enjoined.

        49.     Defendants actively encourage their business partners and/or customers to use

 Defendants’ Infringing Products or their equivalents in an infringing manner. Defendants and

 Plaintiff had a business meeting in early 2019 where the patented technology was discussed.

 Despite such knowledge, Defendants actively induced its business partners and/or customers to

 infringe on Plaintiff’s ’994 Patent. Defendants have encouraged this infringement with a specific

 intent to cause its business partners and customers to infringe. Defendants’ acts thus constitute
 active inducement of patent infringement in violation of 35 U.S.C. § 271(b).

        50.     Upon information and belief, Defendants will continue to induce infringement of

 the ’994 Patent unless enjoined.

        51.     Defendants’ direct infringement, contributory infringement, and inducement of

 infringement have irreparably harmed PayRange.

        52.     Pursuant to 35 U.S.C. § 284, PayRange is entitled to damages adequate to

 compensate for the infringement.

        53.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
 PayRange is entitled to treble damages. Defendants’ willful infringement is based at least on



                                                -9-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 10 of 11



  Defendants’ knowledge of PayRange, its products, and its patents. Defendants’ conduct is

  egregious as it continued offering, selling, making and using the Infringing Products despite

  knowledge of the infringement. Defendants have either willfully and wantonly infringed the ’994

  Patent or have recklessly avoided knowledge of its own infringement, even when faced with

  knowledge of PayRange’s own products and patents.

         54.      This case is “exceptional” within the meaning of 35 U.S.C. § 285, and PayRange

  is entitled to an award of attorneys’ fees.

                                      REQUEST FOR RELIEF
         WHEREFORE, Plaintiff requests that the Court find in its favor and against Defendants,

  and that the Court grant PayRange the following relief:

         a. Judgment that Defendants infringe the Patents-In-Suit;

         b. Judgment that Defendants are jointly and severally liable for infringement of the

               Patents-in-Suit;

         c. That PayRange be granted with injunctive relief against Defendants and its officers,

               employees, agents, servants, attorneys, instrumentalities, and/or those in privity with

               them, to prevent the recurrence of the infringing activities complained of herein,

               including removing all infringing mobile apps from all third party app stores such as

               the Google Play Store and Apple App Store, and for all further proper injunctive relief
               pursuant to 35 U.S.C. § 283;

         d. Judgment that Defendants accounts for and pay to PayRange all damages and costs

               incurred by PayRange, caused by Defendants’ infringing activities complained of

               herein;

         e. Judgment that Defendants have willfully infringed the Patents-In-Suit and increase the

               damages award to PayRange up to three times the amount assessed, pursuant to 35

               U.S.C. § 284;

         f. That PayRange be granted pre-judgment and post-judgment interest on the damages;




                                                  -10-
Case 1:20-cv-20970-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 11 of 11



        g. That this Court declare this an exceptional case and award PayRange reasonable

           attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

        h. That PayRange be granted such other and further relief as the Court may deem just and

           proper under the circumstances.




  Dated: March 3, 2020                           Respectfully submitted,


                                              By: /s/ joseph r. englander
                                                Joseph R. Englander
                                                Florida Bar No. 935565
                                                FOWLER WHITE BURNETT
                                                1395 Brickell Avenue, 14th Floor
                                                Miami, Florida. 33131
                                                Telephone: (305) 789-9259
                                                Facsimile: (305) 728-7559
                                                Email: jenglander@fowler-white.com

                                                 James C. Yoon (PHV pending)
                                                 Ryan R. Smith (PHV pending)
                                                 Jamie Y. Otto (PHV pending)
                                                 WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
                                                 650 Page Mill Road
                                                 Palo Alto, CA 94304-1050
                                                 Telephone: (650) 493-9300
                                                 Facsimile: (650) 565-5100
                                                 Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                         jotto@wsgr.com
                                                 ATTORNEYS FOR PLAINTIFF
                                                 PAYRANGE INC.




                                              -11-
